The defendants owned the gravel over which the plaintiff's way passed, and, subject to exception, the plaintiff was permitted to show that the persons moving the gravel from his way were surveyors of highways, and persons acting under them. The case is meagre in narrative, but it is understood that the gravel-bank was outside the limits of any highway, and that the exception is to evidence showing for whom the persons digging the gravel claimed to be working. The manner in which the wrong was done, by whom and under what claim, were things so closely connected with the main fact as to be admissible as a part of the res gestae
If it was the purpose of the defendants, in taking the exception, to raise the question of their liability for the acts of highway surveyors, the case fails to show it. For aught that appears, the ruling in that particular may have been satisfactory. An exception to the admissibility of evidence on one point does not ordinarily raise the question of nonsuit for want of evidence on another.
Judgment on the verdict.
CLARK, J., did not sit: the others concurred.